Citation Nr: 1816619	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for depression to include anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Army from February 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran and her mother testified at a hearing before a Veterans Law Judge in September 2015.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed before this case can be adjudicated.  In the October 2010 Compensation and Pension Psychiatrist Examination, the examiner diagnosed the Veteran with dysthymic disorder, anxiety disorder, and somatoform disorder.  However, the Veteran's medical treatment records, including VA medical center (VAMC) hospitalization reports, following the October 2010 VA examination indicate that the Veteran may also have a diagnosis of posttraumatic stress disorder (PTSD).  A remand is necessary to obtain a new VA examination that addresses all of the Veteran's psychiatric disorders. 

In addition, in the Veteran's September 2015 hearing, the Veteran contends that her psychiatric disorders resulted from an assault that occurred in service.  Specifically, at the hearing, the Veteran alleged that, while in service, the Veteran was assaulted by a man she worked with when they were watching a movie after she passed out due to pain medication she had taken.  As the October 2010 VA examination did not address the Veteran's alleged personal assault, the new examination should also address whether any of the Veteran's psychiatric disorders are etiologically related to the asserted in-service personal assault.

The Board notes that, when the stressor is based on an allegation of personal assault in service, credible supporting evidence from sources other than service records may corroborate the veteran's account of a stressor incident. 38 C.F.R. § 3.304(f)(5). While the VA sent a request to the Veteran to complete VA Form 21-0781, the Veteran returned the VA Form 21-0781 blank except for her signature.  The Veteran should be afforded an additional opportunity to submit additional credible supporting evidence of the personal assault.  Therefore, on remand, the Veteran should be notified of the types of evidence that can be used to support a claim for service connection for depression to include anxiety based on the claimed personal assault.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate stressor development letter.  She must be notified that her claimed personal assault(s) in service may be corroborated by evidence from sources other than her service records, as defined in this regulation.  All specific examples of alternative sources of evidence listed in § 3.304(f)(5) must be included in the notification letter, and she must be given an opportunity to submit this type of alternative supporting evidence.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder, and should secure any outstanding, relevant VA medical records.

3.  After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

a.)  First, the examiner should identify all current psychiatric disorders.  

b.)  Then, for each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.  

The examination should also include an inquiry as to whether the Veteran has a psychiatric disorder that is etiologically related to the asserted in-service personal assault.

c.) A complete rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, giving particular attention to the Veteran's statements indicating psychiatric symptoms in and since service.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




